Citation Nr: 1536661	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  12-08 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for reactive arthritis, claimed as Reiter's arthritis and dysentery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1970 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for Reiter's syndrome.  

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1.  Symptoms of reactive arthritis were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service separation.  

2.  The Veteran's reactive arthritis is not etiologically related to active service.  



CONCLUSION OF LAW

The criteria for service connection for reactive arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of the award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The RO provided notice to the Veteran in May 2010 and August 2010, prior to the initial adjudication of the claim in November 2010.  The RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim of service connection for reactive arthritis, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The May 2010 and August 2010 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file include service treatment records, post-service VA treatment records, a VA examination report from October 2010, a Veterans Hospital Administration (VHA) opinion from February 2015, and the Veteran's statements, including his testimony at the November 2014 Travel Board hearing.  In March 2015, the Veteran and his representative were provided with a copy of the VHA opinion.

The Veteran was afforded a VA medical examination in October 2010 in connection with his claim of service connection for reactive arthritis.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide an examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has challenged the adequacy of the VA examination.  See Hearing Transcript pp. 7-9.  Specifically, the Veteran contends that the VA examiner, who used to be his treating physician, previously misdiagnosed the Veteran's heart condition; therefore, the Veteran believes that the VA examiner did not provide a proper diagnosis or opinion with respect to his reactive arthritis, which the Veteran contends is a causal factor of his heart condition.

Unless the claimant challenges the adequacy of an examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competency is challenged). 

When the adequacy of the examination is challenged, however, the Board may still assume the competency of any VA medical examiner, as long as, under 38 C.F.R. 
§ 3.159(a)(1), the examiner is qualified through education, training, or expertise to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The United States Court of Appeals for the Federal Circuit has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  

In this case, the Veteran contends that the VA examiner did not perform a competent VA examination or provide a competent opinion with respect his claimed reactive arthritis.  The Veteran has identified his past interaction with the VA examiner as the reason why he believes the VA examiner is not competent to render such an opinion.  While the Veteran believes that the VA examiner did not properly diagnose the Veteran's heart condition, he has not provided specific reasons as to why the VA examiner is incompetent to perform an examiner or provide an opinion in this case.  The Veteran has expressed disagreement with the VA examiner's findings, but he has not provided a specific argument or evidence concerning the professional competence of the VA examiner; therefore, the VA examiner is presumed competent.  See Rizzo, 580 F. 3d at 1290-91; Bastien, 599 F.3d at 1307.  

The Board finds that the VA examination was thorough and adequate for adjudication purposes.  However, as discussed in detail below, the Board finds the opinion provided by the October 2010 VA examiner incomplete for adjudication purposes; therefore, a VHA opinion was obtained in February 2015.  The Board finds that the February 2015 VHA medical opinion is complete and adequate for adjudication purposes.  The February 2015 opinion was provided following consideration all the pertinent evidence of record, to include the statements of the Veteran, and provided a sufficient rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d. 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  As the governing regulation does not limit the type of arthritis defined as chronic to degenerative arthritis or osteoarthritis, reactive arthritis is considered included as a "chronic disease."  38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection - Analysis

The Veteran contends that service connection is warranted for Reiter's syndrome (reactive arthritis) as he argues it was incurred during active service.  Specifically, the Veteran contends that he experienced dysentery in service, which triggered reactive arthritis causing joint pains and other manifestations.  The Veteran contends that joint pains began soon after service separation and have become chronic and debilitating in nature.  

Classic Reiter's syndrome "is defined as a triad of symptoms of unknown etiology comprising urethritis ([inflammation of the urethra])[,] conjunctivitis, and arthritis (the dominant feature) ... chiefly affecting young men, and usually running a self-limited but relapsing course."  Tozian v. Derwinski, 3 Vet. App. 268 (1992) (emphasis in original) (internal citation omitted).  There may also be manifestations of the skin and mucous membranes such as skin rashes, penile lesions, and infections of the lips and mouth.  See Dorland's Illustrated Medical Dictionary p. 1845 (32nd ed., 2012).   Some medical authorities consider the symptom complex to be more appropriately classified as reactive arthritis and not distinguished or named separated.  Id.  

Reactive arthritis is defined as "acute aseptic arthritis occurring after bacterial infection of the gastrointestinal or genital tracts or other distant site; it is often characterized by lower limb involvement, psoriasiform lesions of skin and mucous membranes, and eye lesions, but the defining factor is the temporal relation to infection."  See Dorland's Illustrated Medical Dictionary p. 157.  

After a review of all the evidence of record, both lay and medical, the Board first finds that the evidence is at least in relative equipoise as to whether the Veteran has a current diagnosis of reactive arthritis.  Evidence in favor of the finding is contained in a May 1988 VA rheumatology treatment record, which provides the first diagnosis of Reiter's syndrome contained in the record.  In addition, the October 2010 VA examiner noted the initial diagnosis of Reiter's syndrome in 1988 and current VA treatment records which demonstrate continued treatment for arthritis in multiple joints, but noted no additional treatment specific for Reiter's syndrome.  

Evidence against a finding of a current diagnosis is contained in the February 2015 VHA opinion.  Following a review of the evidence of record, the VHA rheumatologist indicated that there was no evidence of "conjunctivitis, rashes, Achilles tendonitis, plantar fasciitis or dactylitis, or urethritis which are all features of reactive arthritis."  In conclusion, the VHA rheumatologist opined that there was insufficient data to make a definitive diagnosis of reactive arthritis.  In light of the conflicting medical evidence of record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current disability of reactive arthritis.  

After a careful review of the evidence, however, the Board finds that the weight of the evidence demonstrates that the Veteran's reactive arthritis was not incurred during active service.  In this regard, the Board finds the weight of the competent and credible evidence demonstrates that the Veteran did not experience an in-service manifestation of reactive arthritis, or symptoms of reactive arthritis continuously since separation from service.  

Service treatment records are absent for any treatment for, or a diagnosis of, reactive arthritis.  In the August 1969 service report of medical history form, which was completed upon entrance into service, the Veteran reported mild aching sensations in his joints and occasional knee fatigue.  A March 1970 service treatment record indicates a three-day history of low back pain; however, no examination was reported except that the Veteran could reach his toes.  Service treatment records contain no follow-up treatment for low back pain or any additional low back complaints.  The September 1970 service separation examination report notes no orthopedic disability or complaints of joint pain.  In this regard, the Veteran has not contended that he experienced joint pains during service.  See Hearing Transcript pp. 6, 12.  

Instead, the Veteran contends that he suffered dysentery (infectious diarrhea) while participating in military training in San Diego, California, and that this bout of dysentery was the triggering infection to his reactive arthritis.  See Hearing Transcript p. 4.  Service treatment records do not reflect symptoms of, a diagnosis of, or treatment for dysentery; however, the Board finds the Veteran's report of dysentery in service to be credible.  The Veteran has consistently reported a bout of dysentery while in service, including prior to initiating his claim for disability compensation.  See, e.g., May 1988 VA Treatment Record; October 2010 VA Examination Report.  At the November 2014 Board hearing, the Veteran explained that seventy-eight men in his platoon contracted dysentery, and as a result, treatment was non-specific and widespread, which might explain why there was no record of dysentery in the service treatment records.  See Hearing Transcript pp. 10-11.

The Veteran reports that following the bout with dysentery, he contracted a non-infectious lesion on his penis, which the Veteran contends is a manifestation of Reiter's syndrome.  An April 1970 service treatment record indicates the Veteran reported a five-day history of a small, superficial ulceration just behind the glans of the penis.  The service physician indicated that the Veteran had no history of venereal disease and his last sexual contact was three months prior, with his wife.  While the Veteran was treated empirically with antibiotic medication, tests for a sexually transmitted infection returned negative.  No recurrences were documented in the service treatment records.  The October 2010 VA examination report indicated that the Veteran reported the penile lesion was accompanied by dysuria (painful urination).  

The Veteran contends that he began to experience pain in multiple joints following separation from service in September 1970.  The October 2010 VA examination report indicates the Veteran reported an onset of multiple joint pain and swelling in 1971-1972, and that the symptoms have progressively worsened and are now constant in his hips and knees.  At the November 2014 Board hearing, the Veteran indicated that he was misdiagnosed as having gout and bursitis before he was eventually diagnosed with Reiter's syndrome in 1988.  See Hearing Transcript pp. 3, 7.  

A March 1982 VA treatment record indicates that the Veteran reported a recent history of back pain beginning in September 1981 following lifting a heavy object at work; however, the Veteran reported back pain beginning in 1974 with multiple recurrent episodes of back pain.  An August 1982 VA discharge summary report indicates that the Veteran underwent left lumbar spine laminectomy with excision of a herniated nucleus pulposus in July 1982.  An April 1984 VA examination report indicates that the Veteran reported back pain, left lower extremity weakness, and urinary retention following the left lumbar spine laminectomy.  

An April 1987 VA examination report indicates that the Veteran reported pain in his low back, shoulders, and hands, as well as left lower extremity weakness and urinary dysfunction.  The VA examiner provided diagnoses of "status post-L5, S1 laminectomy with associated neurogenic bladder and weakness of both lower extremities, particularly the left lower extremity; [and] limitation of shoulder mobility on the left side and mild limitation on the right side."  

A January 1988 VA treatment record indicates the Veteran presented with complaints of bilateral elbow pain lasting eight months.  Upon examination, the VA clinician noted a slight increase in skin temperature bilaterally and mild effusion in the right elbow.  The VA clinician also noted no areas of point tenderness, no pitting of fingernails, no conjunctivitis, and no psoriasis.  However, due to complaints of back pain and multiple joint pains, the VA clinician ordered X-rays of the sacroiliac joints to evaluate for seronegative arthropathies.  The January 1988 VA X-ray report indicates the Veteran reported peripheral pain in elbows, knees, and shoulders since age 16, and noted mild sclerotic changes around the right sacroiliac joint.  The Veteran was referred to the VA rheumatology service.  

A May 1988 VA rheumatology treatment report indicates the Veteran presented with complaints of pain in multiple joints and complaints of morning stiffness.  The VA rheumatologist noted that the Veteran reported a history of pain in the hands and fingers in childhood when the Veteran had Renaud's disease.  The Veteran also reported that he developed symmetric shoulder and elbow pain in 1986.  The VA rheumatologist also noted the Veteran's reports of in-service trauma to his left shoulder, an in-service bout of infectious diarrhea, and the 1981 back surgery.  The VA rheumatologist further indicated that the Veteran's complaints were likely attributable to Reiter's syndrome.  

A June 1988 VA examination report indicates the Veteran reported pain in his low back, shoulders, and hands, as well as significant morning stiffness.  The VA examiner noted the diagnosis of Reiter's syndrome, but noted no history of urethritis, penile discharge, conjunctivitis, or heel pains.  Following examination, the VA examiner provided a diagnosis of "history of possible Reiter's syndrome with secondary sacroiliitis and arthritis of joints."  

Upon VA examination in October 2010, the Veteran reported an in-service bout of dysentery, an in-service penile lesion, and chronic joint complaints beginning in 1971-1972 that have worsened and become constant over time.  The VA examiner noted the Veteran's 1981 workplace low back injury and subsequent surgery, and the 1988 diagnosis of Reiter's syndrome.  Following examination, the VA examiner opined that the reactive arthritis is less likely than not caused by or the result of the penile lesion noted during service.  As rationale, the VA examiner indicated that the Veteran was treated for a single episode of a non-infectious penile lesion and there was no evidence of arthritic complaints contained in the service treatment records or the service separation examination report.  The VA examiner further explained that medical literature indicated that reactive arthritis is "most commonly precipitated by several [sexually transmitted disease] agents and the 'interval between precipitating symptomatic infection and onset of arthritis should be a minimum of several days and a maximum of several weeks,'" quoting "Up To Date," an on-line medical reference.  The VA examiner further indicated that the available medical records do not support the timeline of the reported onset of symptoms to make a diagnosis of Reiter's syndrome, and do not support chronicity of complaints since service discharge.    

After review of the October 2010 VA examiner's opinion, the Board finds the VA examiner's opinion to be incomplete for adjudication purposes.  Specifically, the VA examiner only provided an opinion as to the likelihood of the Veteran's reactive arthritis stemming from the in-service penile lesion.  However, the Veteran has consistently contended that the penile lesion was not the precipitating event, but instead a symptom that followed the precipitating gastrointestinal infection.  In his opinion, the VA examiner noted that the Veteran's in-service penile lesion was not attributed to a sexually transmitted infection.  The VA examiner then explained that current medical literature indicated that reactive arthritis is most commonly precipitated by several sexually transmitted infections.  However, as indicated above, several medical authorities, including the most-recent 2013 update of "Up To Date," indicate that reactive arthritis is typically precipitated by either a genitourinary or gastrointestinal infection.  See e.g., Dorland's Illustrated Medical Dictionary p. 157.  The VA examiner did not provide an opinion as to the Veteran's contentions that the reported in-service bout of dysentery was the triggering infection for his reactive arthritis, and is, therefore, incomplete.  

As the Board found the October 2010 VA examiner's opinion incomplete for adjudication purposes, a supplemental opinion was obtained from a VHA rheumatologist in February 2015.  Following review of all the evidence of record, including the Veteran's lay contentions, the VHA rheumatologist opined that it is less likely than not that reported in-service dysentery is related to the Veteran's joint complaints.  As rationale, the VHA rheumatologist identified the Veteran's reported dysentery in 1970, development of migratory joint pain in 1971-1972, and development of symmetrical shoulder and elbow pain in December 1986.  The VHA rheumatologist noted no evidence of conjunctivitis, skin rashes, Achilles tendonitis, plantar fasciitis or dactylitis, or urethritis, which he noted "are all features of reactive arthritis."  The VHA rheumatologist concluded that there was insufficient data available to make a definitive diagnosis of reactive arthritis, noting that "reactive arthritis begins one to three weeks following a specific gastrointestinal or urogenital infection."  
 
In review of the evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran's reactive arthritis was not incurred during or otherwise etiologically related to active service.  The Board acknowledges the Veteran's contentions that his current reactive arthritis began in service.  Specifically, the Veteran contends that he developed reactive arthritis following an in-service bout of dysentery (infectious diarrhea), and that the in-service penile lesion, for which he received treatment in April 1970, was a manifestation of reactive arthritis.  The Veteran further contends that he began to develop joint pain following service separation.  See Hearing Transcript pp. 6, 12.  

After a review of all the Veteran's contentions, however, the Board finds the Veteran's statements regarding the onset of joint pains to be inconsistent.  A January 1988 VA X-ray report indicates the Veteran reported elbow, shoulder, and knee pain beginning at age 16.  In the August 1969 service report of medical history form, the Veteran reported mild aching sensations in his joints and occasional knee fatigue.  The October 2010 VA examination report indicates the Veteran reported migratory joint pain beginning in 1971-1972.  A 1982 VA treatment record indicates the Veteran reported back pain beginning in 1974.  A May 1988 VA rheumatologist treatment record indicates the Veteran reported bilateral shoulder and elbow pain beginning in 1986.   A January 1988 VA treatment record indicates the Veteran developed bilateral elbow pain in 1987.  The Veteran's more recent statements, including testimony at the November 2014 Board hearing, indicate his belief that joint pains associated with reactive arthritis began after service separation.  See also June 2015 Response to Medical Expert Opinion.  

In contrast to the Veteran's contentions, however, the October 2010 VA examiner and the February 2015 VHA rheumatologist both noted that the typical latency in reactive arthritis between the triggering infection and the onset of arthritic symptoms is, at most, several weeks.  See also Dorland's Illustrated Medical Dictionary p. 157 ("the defining factor is the temporal relation to infection.").  The October 2010 VA examiner opined that the evidence of record did not support the Veteran's timeline of the reported onset of symptoms with an in-service triggering infection.  While the October 2010 VA examiner only contemplated the in-service penile lesion as the triggering infection, per the Veteran's report, his bout of dysentery occurred prior to the occurrence of the penile lesion, thus increasing the length of time between the triggering infection identified by the Veteran and the onset of joint pain.  In addition, the June 1988 VA examiner and the February 2015 VHA rheumatologist found no evidence of other features of reactive arthritis, including urethritis, conjunctivitis, skin rashes, or heel pains.  As such, both clinicians were unable to make a definitive diagnosis based on the evidence of record.  

The Board finds that the Veteran is competent to report symptoms of joint pain that he perceives through his own senses.  See Layno, 6 Vet. App. 465, 469.  However, insomuch as the Veteran has attempted to establish a nexus through his own lay assertions, the Board finds that the etiology of the Veteran's current reactive arthritis falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Reactive arthritis requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology.  Therefore, because of the medical complexity of this matter, the Veteran is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current disability and service.  

Moreover, during the November 2014 Board hearing, the Veteran testified that no medical professional has linked his in-service dysentery with the penile lesion or his symptoms of joint pain.  See Hearing Transcript p. 6.  The Veteran testified that he performed his own research into reactive arthritis, its onset, and its progression.  Id.  In support of the appeal, the Veteran has submitted various documents detailing facts about Reiter's syndrome and reactive arthritis.  The Board has reviewed the documentation submitted by the Veteran.  Normally, medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  In short, articles and treatises tend to be general in nature and do not relate to the specific facts in a given veteran's claim.  In the present case, the documentation submitted fall into this category.  While these documents, taken together, highlight typical features of reactive arthritis, they do not establish a causal relationship between an in-service infection and the Veteran's claimed symptomatology.  In fact, these documents all highlight the temporal nature of reactive arthritis, indicating that symptoms of reactive arthritis typically appear within four weeks of the triggering infection.  Finally, the submitted documents are not combined with an opinion of a medical professional.  Therefore, this evidence is not supportive of the Veteran's claim.  

Additionally, the Board finds that the Veteran did not experience symptoms of arthritis that manifested to a compensable degree within one year of service separation, or continuous symptoms of arthritis since service separation.  As indicated above, the Veteran's contentions of when symptoms of joint pain began have been inconsistent.  As noted above, the Veteran has not contended that he experienced joint pain in service.  The first post-service medical evidence of treatment for joint symptoms is from a 1982 VA treatment record, which reflects the acute onset of low back pain following a work-place injury in 1981.  The first post-service medical evidence of treatment for joint symptoms that have been attributed to reactive arthritis is from a January 1988 VA treatment record that reflects an eight-month history of bilateral elbow pain.  In weighing the Veteran's statements regarding the onset of symptoms attributable to reactive arthritis made in conjunction with the claim for VA compensation against the other evidence of record, the Board finds the absence of complaints, treatment, and diagnosis of reactive arthritis during service and many years following service separation to be more probative than the Veteran's contentions of in-service or immediately post-service manifestations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  For these reasons, the Board finds that the weight of the evidence shows that the Veteran did not experience an in-service manifestation of reactive arthritis, manifestations to a compensable degree within one year of service separation, or continuous symptoms since service separation.  

As indicated above, there is no evidence of record of the Veteran's reactive arthritis during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  No medical professional has provided competent medical evidence linking the Veteran's current disability to any aspect of the Veteran's active service, and the Veteran has not alluded to any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current disability.  

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates no relationship between the Veteran's active service and his current reactive arthritis, including no credible evidence of chronic symptoms in-service.  Additionally, the weight of the competent and credible evidence does not demonstrate the Veteran experienced symptoms of reactive arthritis that manifested to a compensable degree within one year of service separation, or a continuity of symptomatology since service separation.  In addition, the October 2010 VA examiner and February 2015 VHA rheumatologist both opined that the Veteran's reactive arthritis was less likely than not related to an in-service disease or event.  For these reasons, the Board finds that a preponderance of the evidence is against 

the Veteran's claim of service connection for reactive arthritis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for reactive arthritis is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


